department of the treasury internal_revenue_service washington d c date number release date cc intl br1 uilc internal_revenue_service national_office field_service_advice memorandum for from subject w edward williams senior technical reviewer cc intl br1 this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be used or cited as precedent legend taxpayer agency-1 agency-2 year a treaty article d country e taxpayer_representative date g date h date i date j date k date l date m date n date o date p date q date r date s issues issue does the sec_6511 limitation period apply to a claim_for_refund of tax withheld under sec_1445 from the amount_realized by taxpayer a foreign government on the sale of the residence of the head of taxpayer’s diplomatic mission property where more than 4½ years after the sale the philadelphia service_center psc determined that taxpayer was exempt from such tax issue does contacting an agency of a city or of the u s government other than the internal_revenue_service within the sec_6511 limitation period satisfy the claim filing requirement of sec_6511 issue if taxpayer is owed a refund is the internal_revenue_service required to pay statutory interest on the refund if so from what date should the interest be calculated issue what effect if any does the treaty have on the issues discussed herein conclusions issue the sec_6511 limitation period applies to a claim_for_refund of the amounts withheld in connection with the sale of the property even though the sale was exempt from tax under sec_897 and the exemption was confirmed by a withholding_certificate issued by the psc more than 4½ years after the sale further notwithstanding that the psc issued a withholding_certificate to taxpayer in connection with the sale since according to the information presented taxpayer failed to timely file a claim_for_refund taxpayer is barred from pursuing an administrative refund claim or from initiating a legal proceeding for a refund in a u s court issue contacting an agency of a city or of the u s government other than the irs regarding a claim for a refund does not satisfy the claim filing requirement of sec_6511 applicable caselaw statutes and regulations clearly provide that a taxpayer who seeks to file a claim_for_refund must make the claim known to the commissioner or one of his delegates issue because taxpayer is not owed a tax_refund no interest is due issue because no income_tax treaty was in effect between the united_states and country f during year a no income_tax treaty provisions apply to the issues discussed herein further even if an international agreement such as the vienna convention on consular relations consular convention provided that taxpayer was exempt from tax on the sale of the property u s law applicable to refund claims still applies because it did not claim a refund from the irs within the applicable limitations_period taxpayer is not entitled to a refund of the amount withheld in connection with the sale of the property facts on date h taxpayer sold the property to a u_s_person according to the information submitted in accordance with sec_1445 the buyer withheld ten percent of the amount_realized by taxpayer on the sale and remitted it by check dated date g to the irs with a form_8288 u s withholding_tax return for dispositions by foreign persons of u s real_property interests a copy of the form_8288 ie form_8288-a was furnished to taxpayer_representative in a letter dated date n taxpayer acknowledged receiving in year a a copy of the form_8288 filed by the purchaser as well as a form 1099-s for year a beginning on date i attempting to secure a refund of the tax withheld taxpayer contacted agency-1 and on date j taxpayer contacted agency-2 in a letter to agency-2 dated date k taxpayer acknowledged agency-2’s recommendation that taxpayer contact the irs as well as the suggestion that taxpayer engage the services of an attorney due to the procedures associated with filing a claim with the irs however taxpayer was reluctant to do so because of the financial implications instead taxpayer requested agency-2’s assistance in contacting the irs in a letter to taxpayer dated date l agency-2 provided taxpayer with the telephone number of the irs taxpayer’s earliest contact with the irs was memorialized in a letter to the psc dated date m which was nearly a year after the latest date on which the limitations_period would have expired we are not aware of any contact prior to that time also a letter dated date s refers to a telephone call made to the psc on date r and describes taxpayer’s desire for a refund of amounts withheld in connection with the sale of the property on date p approximately one month after date m taxpayer filed a form 8288-b application_for withholding_certificate for dispositions by foreign persons of u s real_property interests with the psc the psc granted the withholding_certificate on date q on the basis that taxpayer was exempt from tax under sec_1445 in connection with the transaction taxpayer did not however receive a refund of the amounts withheld from the amount taxpayer realized on the sale of the property nor did the psc locate any record of an income_tax return filed by the taxpayer taxpayer asserts that it is exempt from tax imposed in connection with the sale of the property and is owed a refund of the tax withheld in connection therewith law and analysis issue the foreign_investment_in_real_property_tax_act of pub_l_no section 94_stat_2682 firpta enacted sec_897 and authorized the united_states to tax foreign persons on dispositions of interests in u s real_property under sec_897 u s real_property includes sales of interests in parcels of real_property as well as sales of shares in certain u s_corporations that are considered u s real_property holding corporations under sec_897 under sec_1445 persons purchasing u s real_property interests from foreign persons certain purchasers’ agents and settlement officers are required to withhold percent of the amount_realized required withholding is intended to ensure u s taxation of gains realized on disposition of such interests house report 98th cong 2d sess date c b vol pincite generally under sec_897 a nonresident_alien_individual or a foreign corporation’s gain_or_loss from disposition of a u s real_property interest defined in sec_897 is taxed as if the taxpayer were engaged_in_a_trade_or_business_within_the_united_states during the taxable_year and as if such gain_or_loss were effectively connected with such trade_or_business sec_1445 enacted by sec_129 of the tax_reform_act_of_1984 p l date g enerally imposes a withholding obligation when a u s real_property interest is acquired from a foreign_person withholding is required unless one of five exemptions applies the withholding obligation is generally imposed on the transferee in certain limited circumstances an agent of the transferor or transferee is required to withhold general explanation of the revenue provisions of the deficit_reduction_act_of_1984 prepared by the staff of the joint_committee on taxation date at page sec_1445 provides that withholding is not required in various situations among these are where a transferor has furnished an affidavit to the transferee that the former is not a foreign_person sec_1445 where the transferee receives a statement that the transferor has reached agreement with the secretary concerning payment of any_tax under sec_871 or sec_882 on any gain to be recognized by the transferor or where a statement is obtained from the irs that the transferor is exempt from tax imposed by sec_871 or sec_882 on any gain to be recognized on the disposition sec_1445 taxpayer does not contend that any exemption under sec_1445 applies in this case where the sale of a u s real_property interest is not statutorily exempt from withholding under sec_1445 withholding may be reduced or eliminated pursuant to a withholding_certificate issued by the irs see sec_1445 sec_1_1445-3 a withholding_certificate may be obtained from the irs prior to disposing of a u s real_property interest excusing the transferee from its withholding obligations sec_1_1445-3 alternatively the irs may issue a withholding_certificate subsequent to the transfer of the u s real_property interest id in general foreign governments are included among foreign persons subject_to_withholding under sec_1445 the regulations under sec_897 specifically include foreign governments among foreign persons subject_to sec_897 and sec_1445 see sec_1_897-9t however this regulation also provides that b uildings including the residence of the head of the diplomatic mission used by the foreign government for a diplomatic mission shall not be a u s real_property interest in the hands of the respective foreign government neither the code nor the regulations exempt a foreign government from the normal exemption_certificate refund procedures applicable to any other taxpayer seeking refund of tax paid under sec_897 where a foreign transferor seeks reduction or elimination of sec_1445 withholding on the sale of a u s real_property interest prior to the sale eg on the basis of the interest being diplomatic property exempt under sec_1_897-9t the withholding_certificate procedures of sec_1_1445-3 apply under sec_1445 when an application_for a withholding_certificate is filed after a sale a claim_for_refund may be filed prior to the due_date of the tax_return for the sale early refund or alternatively within the normal statute_of_limitations on filing a claim_for_refund sec_1_1445-3 and g there is no provision in either the sec_897 or the sec_1445 regulations dealing specifically with a request for a withholding_certificate filed by a foreign government before or after the sale of a u s real_property interest in this case even though taxpayer could have obtained a pre-sale exemption_certificate under sec_1_1445-3 it did not do so and the buyer withheld ten percent of the amount_realized by taxpayer on the sale and remitted it to the irs as such taxpayer’s recourse was to claim a refund of the withheld amount within the applicable time period see sec_1_1445-3 we have no evidence that taxpayer filed a timely formal or informal claim_for_refund according to the facts and subject_to verification taxpayer did not file a return for year a the year at issue the return in this case if required normally would have been due on april or june of year a form 1120f is normally due on the 15th day of the third month or the 15th day of the six month after the end of the tax_year for a taxpayer with no office or place of business in the united_states however where tax_liability is fully paid at the source an annual return is not always required see eg sec_1_6012-2 sec_1 b under sec_6511 a claim for credit or refund of an overpayment_of_tax for which the taxpayer is required to file a return is due within years of the filing of such return or within years of the time the tax was paid whichever is later or if no return was filed by the taxpayer within years of the time the tax was paid see also sec_301 a sec_6513 provides a special rule applicable to determining the limitations_period for amounts withheld at the source it provides for purposes of sec_6511 that a ny tax withheld at the source shall in respect of the recipient of the income be deemed to have been paid_by such recipient on the last day prescribed for filing the return see also sec_301_6513-1 thus the limitations_period for a taxpayer to claim a refund of amounts withheld on the sale of a u s real_property interest and for which no return was filed begins on the date the tax is considered paid under sec_6513 in this case the withheld tax was considered paid on either april or june of year a assuming taxpayer is a calendar-year taxpayer and no extensions applied since we have no evidence that taxpayer filed a tax_return for year a the limitations_period on claiming a refund as to such amount expired two years later on either april or june of year a taxpayer failed to file a formal claim_for_refund by either of such dates approximately five years after the sale on date p taxpayer applied for and received a withholding_certificate for the full amount withheld taxpayer did not act on the withholding_certificate and file a claim_for_refund as required by sec_1_1445-3and g it should be noted that even though the sale of the property may have been exempt from firpta_withholding sec_6401 provides that a n amount_paid as tax shall not be considered not to constitute an overpayment solely by reason of the fact that there was no tax_liability in respect of which such amount was paid see also sec_301_6402-1 further sec_301 a provides that refunds of overpayments may not be allowed or made after the expiration of the statutory period of limitation properly applicable unless before the expiration of such period a claim therefor has been filed by the taxpayer emphasis added the irs does not have authority to waive the statute_of_limitations under sec_6511 325_us_293 in upholding provisions of the code and regulations that establish the elements comprising a valid claim_for_refund the court observed i nsofar as congress has made explicit requirements they must be observed and are beyond the dispensing power of treasury officials however caselaw provides that valid claims for refund may also be made informally as long as they meet certain requirements that is u nder certain circumstances a timely informal claim_for_refund may toll the statute_of_limitations until the filing of a formal claim estate of tinari v united_states u s dist lexis e d pa as with valid formal claims for refund valid informal refunds claims must be made within the statutory period see newton v united_states f_supp ct_cl in general t o be acceptable an informal claim must meet the following requirements it must notify the commissioner that the taxpayer is asserting rights to a refund it must notify the commissioner why the taxpayer is asserting this right and it must be at least partially written the thomas g faria corp v the united_states u s ct_cl lexis citing 35_fsupp_86 ct_cl cert_denied 313_us_578 newton f_supp pincite 410_f2d_789 ct_cl d’amelio v unite679_f2d_313 3d cir in wrightsman the court held that an oral claim made to a revenue_agent was not sufficient compliance with the statute requiring the filing of a claim notwithstanding that the agent reported the claim wrightsman f_supp pincite further i n determining whether an adequate informal claim has been filed courts are expected to take into account all of the surrounding facts and circumstances estate of tinari u s dist lexis pincite9-50 taxpayer’s timely correspondence to irs including a letter to the irs regarding a related case with the irs a settlement stipulation approved and entered by the tax_court case history sheets produced by an irs official and an oral demand for a refund together fulfill the requirements of a valid informal claim_for_refund in newton v united_states the u s court of claims discussed informal claims for refund t he basic underlying principle of what constitutes a valid informal claim_for_refund is the necessity to put the commissioner on notice of what the taxpayer is claiming and that he is in fact making a claim_for_refund no hard and fast rules can be applied because it is a combination of facts and circumstances which must ultimately determine whether or not an informal claim constituting notice to the commissioner had been made necessarily each case must be decided on its own peculiar set of facts with a view toward determining whether under those facts the commissioner knew or should have known that a claim was being made f_supp pincite as far as we know taxpayer’s earliest contact with the irs regarding the refund was a telephone call memorialized in a date m letter to the psc which was at least 1½ years after the statute_of_limitations expired a subsequent letter from taxpayer dated date o was attached to a letter from taxpayer’s counsel of the same date we do not know the date of the contact referred to in this letter or of any other previous contacts in the letter taxpayer requests the release of the funds withheld in connection with the sale of the property we think that taxpayer’s letter dated date m constitutes an untimely informal claim_for_refund since taxpayer did not file a tax_return for year a it is entitled to a refund equal only to amounts it paid during the 2-year period preceding the filing of its claim_for_refund sec_6511 this is true even though as discussed above psc subsequently determined taxpayer was exempt from tax on the sale of the property to illustrate the same would be true in the case of an individual taxpayer who erroneously paid tax on an item_of_income where none was due but failed to claim a refund within the time allowed under sec_6511 even though no tax was due the taxpayer can only claim a refund within the statute_of_limitations afforded by sec_6511 we also think that taxpayer’s application_for a withholding_certificate filed with the psc on date p would constitute an informal claim_for_refund however the application was filed approximately five years after the tax was paid and a return was due and therefore was untimely the psc issued the withholding_certificate to taxpayer on date q the certificate provides that taxpayer is exempt from withholding under sec_1445 on the sale of the property however issuance of the certificate is unrelated to the sec_6511 limitations_period the withholding_certificate serves only to adjust withholding obligations to correspond as closely as possible to the probable tax_liability arising out of a transfer therefore all determinations that are made by the service in connection with the issuance of a withholding_certificate apply solely for the limited purpose of determining withholding obligations under sec_1445 of the code and do not necessarily represent the service’s final view with respect to any substantive issue that may arise in connection with a transfer revproc_88_23 sec_3 1988_1_cb_787 sec_2 that is despite that a withholding_certificate was issued taxpayer is time-barred from claiming a refund with respect to the tax withheld because the sec_6511 limitations_period had expired as stated in the instructions for the form 8288-b a ny withholding_certificate issued by the irs applies only for the limited purpose of determining the withholding obligation under sec_1445 and does not apply to any substantive issue that may arise in connection with the transfer the acceptance by the irs of any evidence submitted in connection with this application is not binding on the irs for any purpose other than issuing the withholding_certificate general instructions to form 8288-b see also id additionally since taxpayer failed to timely file a claim_for_refund under sec_7422 taxpayer is barred from initiating a legal proceeding for a refund of the amount withheld in connection with the sale of the diplomatic mission issue notifying the irs that the taxpayer seeks a refund is a prerequisite to a valid claim_for_refund there is no exception for notification of another government agency see eg estate of tinari u s dist lexis pincite3 prior to date n we understand that taxpayer contacted only agency-1 and agency-2 regarding a refund according to taxpayer diplomatic protocol precluded it from directly contacting the irs nonetheless applicable caselaw statutes and regulations clearly provide that a taxpayer who seeks a tax_refund must make the claim known to the commissioner or one of his delegates by way of a written instrument before expiration of the applicable statute_of_limitations see eg estate of trinari supra see also sec_301_6402-2 the form b filed by taxpayer on date o would constitute a claim_for_refund however it was not filed within the limitations_period further we know of no authority that supports taxpayer’s contention that the statute_of_limitations on filing a claim_for_refund is inapplicable to a taxpayer that is a foreign sovereign or that taxpayer provided proper notice of its claim within the a period by notifying agency-1 and agency-2 issue because taxpayer is not owed a tax_refund no interest is due issue sec_894 provides that the code shall be applied to any taxpayer with due regard to any treaty obligation of the united_states which applies to such taxpayer see also sec_1_894-1 the existing treaty between the united_states and country f entered into force on january year a article d of the treaty entry into force provides that the treaty’s provisions apply to amounts paid or credited and taxable periods on or after the first day of january next following the date upon which the treaty enters into force see also technical explanation article d since the treaty entered into force on january year a its provisions apply to amounts paid or credited and with respect to taxable periods on or after january year a no tax_treaty was in effect between the united_states and country f for year a the year that the property was sold as such no treaty applies to the issues discussed herein taxpayer challenges the time-bar on a refund claim by asserting that the sec_6511 limitations_period is inapplicable because taxpayer is a foreign sovereign in support of this contention taxpayer cites the vienna convention on diplomatic relations ust tia sec_7502 as well as the consular convention ust tias which generally exempt the signatory countries from certain taxes relating to the premises of their diplomatic missions however caselaw shows that even where a foreign government has erroneously paid tax on diplomatic property that is exempt from tax under the consular convention a valid refund claim still requires compliance with the taxing jurisdiction’s refund claim procedures see republic of argentina v city of new york n e 2d n y lexis court_of_appeals of new york cited in chateau d’if corp v city of new york u s dist lexi sec_8001 sec_8005 s d n y in which the court observed that the new york courts have often required strict compliance with notice provision s in connection with refund claims in republic of argentina the new york state court_of_appeals affirmed the dismissal of argentina’s suit because argentina had not complied with refund claim procedures under new york city’s administrative code even though argentina was exempt from property_tax under the consular convention id at the court explained the rule_of the consular convention that ’under recognized principles of international law and comity ’ the property owned by a foreign government and used for public noncommercial purposes should be exempt from local taxation id at nonetheless it found that the cause of action which seeks the refund and recovery_of taxes paid in the past was properly dismissed since it conclusively appears that the republic of argentina failed to comply with provisions of new york city's administrative code insofar as they require that one who prosecutes a claim against the city for a money judgment must allege and establish that he has previously presented to the comptroller a demand for the relief sought id at thus even though a taxpayer may be exempt from tax under an international agreement in order to make a valid claim_for_refund the taxpayer must comply with the taxing jurisdiction’s requirements for refund claims in this case even though taxpayer may have been exempt from tax on the sale of the property under the consular convention the requirements for a timely refund claim under a still apply because taxpayer did not claim a refund from the irs within the applicable limitations_period it is not entitled to a refund of the amount withheld in connection with the sale of the property if you have any further questions please call the branch telephone number by w edward williams senior technical reviewer cc intl br1
